 TIMES-HERALD, INC.13Times-Herald, Inc. and Bay Area TypographicalUnion No. 21, International TypographicalUnion. Case 20-CA-14195April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSTRUESDALE AND JENKINSOn October 19, 1979, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis preceding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed an answeringbrief to the exceptions of the General Counsel andCharging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER JENKINS, concurring:The theory of paragraph 8(a) of the complaint isthat Respondent insisted to impasse on a nonman-datory subject of bargaining. The AdministrativeLaw Judge appears to assume that the parties weredealing with a nonmandatory subject-a union rec-ognition clause-and dismisses this allegation of thecomplaint by finding that Respondent did not insiston its position to impasse. It seems plain to me,however, that the subject at issue was not the rec-ognition clause in isolation but the issue of workpreservation in light of Respondent's switchingfrom a hot type to a cold type of printing processin its composing room. It was the naming in therecognition clause of jobs affected by this changewhich created the dispute-the Union was attempt-The General Counsel and Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.249 NLRB No. 4ing to use this clause to preserve those jobs. Theparties bargained over this at length and madesome real progress. That this bargaining did notcenter on the wording of the recognition clausemakes no difference where, as here, the only objec-tion the Union had to Respondent's proposed rec-ognition clause was its potential threat to the jobsecurity about which the parties were already bar-gaining. As the dispute was over work preserva-tion, a mandatory subject of bargaining, I woulddismiss paragraph 8(a) of the complaint on theground that Respondent bargained over it, andwould not reach the question of whether it bar-gained to impasse over the recognition clause.DECISIONROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in this proceeding was filedon November 13, 1978, by Bay Area TypographicalUnion No. 21, International Typographical Union, hereincalled the Union.The Regional Director for Region 20 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of theBoard, issued on February 22, 1979, a complaint andnotice of hearing against Times-Herald, Inc., hereincalled the Respondent.The General Counsel's complaint alleges that the Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, herein called the Act. TheGeneral Counsel's complaint is specifically drafted in al-leging in subparagraphs 8(a) and (b) the particular actsand conduct of the Respondent which the GeneralCounsel contends constituted the violations of Section8(a)(l) and (5) of the Act. In paragraph 8 of the com-plaint, the General Counsel alleges:8. Since on or about May 13, 1978 and continuingto date, Respondent has refused, and continues torefuse, to bargain collectively in good faith with theUnion as the exclusive representative of all the em-ployees in the unit described in paragraph 5(b) bythe following acts and conduct:(a) At all times since January 31, 1977, and con-tinuing to date, Respondent has insisted as a condi-tion of agreement, and/or has insisted to impasse,that the Union agree upon a modification of theunit-jurisdiction clause of the collective bargainingagreement described above in paragraph 5(a).(b) On or about October 26, 1978, Respondentwithdrew proposals under discussion and offeredsignificantly less favorable proposals, which werecalculated to prevent agreement between Respond-ent and the Union.In addition to those two specific allegations of unfairlabor practices, the Gcneral Counsel further alleges thatcertain employees of the Respondent went on strike inprotest of the Respondent's conduct. In paragraph 9 ofthe complaint, the General Counsel alleges:TIMES-HERALD, INC. 13 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD9. Commencing on or about June 20, 1978, cer-tain employees employed by Respondent in the unitdescribed above in paragraph 5(b) engaged in anunfair labor practice strike in protest of Respond-ent's conduct described above in paragraph 8.The Respondent filed on March 6, 1979, its originalanswer to the General Counsel's complaint. The Re-spondent denied the commission of the alleged unfairlabor practices and, inter alia, raised several affirmativedefenses. (See G.C. Exh. I(e).)On Marc', 26, 1979, the counsel for the General Coun-sel filed a pretrial document entitled, "Motion to StrikePortions of Respondent's Answer to Complaint." (SeeG.C. Exh. (f).) That motion pertained to the affirmativedefenses set forth in paragraphs XI, XII, XV, and XVIof the Respondent's original answer.Deputy Chief Administrative Law Judge James T.Barker issued an order on April 10, 1979, in which hegranted the General Counsel's motion to strike para-graphs XV and XVI from the Respondent's originalanswer. Insofar as the General Counsel's motion relatedto paragraphs XI and XII of the Respondent's originalanswer, that part of the motion was referred to the Ad-ministrative Law Judge to be designated to preside at thehearing.On April 12, 1979, the Respondent filed its amendedanswer to the General Counsel's complaint. (See G.C.Exh. l(j).) In the Respondent's amended answer, the Re-spondent again denied the commission of the allegedunfair labor practices and, inter alia, raised certain affirm-ative defenses.On May 8, 1979, the counsel for the General Counselfiled another pretrial document entitled "Motion toStrike Portions of Respondent's Amended Answer toComplaint." (See G.C. Exh. (k).) That motion pertainedto the affirmative defenses raised in paragraphs XVI,XVIII, XIX, and XX of the Respondent's amendedanswer.By order dated May 10, 1979, Deputy Chief Adminis-trative Law Judge Barker referred the General Counsel'smotion to the Administrative Law Judge designated toconduct the hearing. (See G.C. Exh. 1(1-1).)The hearing was held before me on May 15, 16, 17,and 18, 1979, at San Francisco, California. At the outsetof the hearing, the attorneys for the Respondent filedthree documents which set forth the Respondent's posi-tion on both of the General Counsel's pretrial motions.(See G.C. Exhs. I(o), (p), and (q).) After consideringthose matters, I granted the General Counsel's secondmotion to strike insofar as it pertained to the affirmativedefense set out in paragraph XIX of the Respondent'samended answer. Although I indicated that there weresome factual differences in two earlier cases before me, Irelied on the underlying rationale and legal principles ofthe Board's Decisions in Finally, Inc., d/b/a Palace Club,229 NLRB 1128, fn. 3 (1977), and Laborers' InternationalUnion of North America, Local 300, AFL-CIO (MemorialPark Development Association, Inc.), 235 NLRB 334(1978).The remaining affirmative defenses urged by the Re-spondent are set forth in paragraphs XI, XII, XIII, XIV,XV, XVI, XVII, XVIII, and XX of its amended answer.(See G.C. Exh. 1(j).)The time for filing briefs was extended to July 6, 1979.Persuasive briefs have been received from the counselfor the General Counsel, the attorney for the ChargingParty, and the attorneys for the Respondent.FINDINGS OF FACTI. JURISDICTIONThe Respondent is a California corporation with aplace of business located in Vallejo, California, where itis engaged in the business of selling newspapers and ad-vertisements.During the year 1978, the Respondent had gross rev-enues in excess of $200,000, and the Respondent sub-scribed to interstate news services and advertised nation-al brand products for which the Respondent also re-ceived revenues in excess of $200,000.Upon the foregoing facts, and the entire record herein,I find that the Respondent has been, at all times materialherein, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Union hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. Basedupon the foregoing, and the entire record in this case, Ifind that fact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The WitnessesIn alphabetical order by their last names, the followingsix persons appeared as witnesses at the hearing in thisproceeding:Donald Abrams is a representative of the Local Union.Melvin P. Anderson is a staff member of the WesternNewspaper Industrial Relations Bureau, where he hasbeen employed for the past 7 years.Duane Langeliers has been the business manager of theRespondent for about 3 years.Leon Olson has been the president of the Local Unionfor the past 10 years.Kenneth N. Prairie has been an International repre-sentative of the International Typographical Union forthe past 18 or 19 years.James Matthew Quinn began working for the Respond-ent on October 25, 1965. He worked as a linotype opera-tor, floorperson, and a TTS operator. At the time of thecommencement of the strike in June 1978, Quinn heldthe position of TTS operator, and he was the chapelchairman, which is the chief shop steward positionamong the composing room employees.B. Credibility ResolutionsA substantial number of the findings of fact to be madeherein will be based on matters about which there is nogenuine controversy as to the events having occurred. TIMES-HERALD, INC.15However, that is not to suggest that the parties are incomplete agreement on all the facts, because there aresome factual disputes among them. Not surprisingly, theparties also view certain facts from different perspec-tives, and they urge that different legal conclusionsshould result from a study of the facts as they perceivethem.Nevertheless, there is a great deal of testimony whichwas not contradicted, and there is a large amount of doc-umentary evidence, such as a prior contract between theUnion and the Respondent, various proposals from theparties which were exchanged during negotiations for asupplemental agreement and for a new collective-bar-gaining agreement, and other documents, which willform the basis for additional findings of fact.I have based the findings of fact on portions of the tes-timony given by each one of the witnesses who testified.There are some minor conflicts among the witnesses, butthose minor variations in their recitals are not truly sig-nificant in determining the issues presented in this case.However, there is a significant difference between thetestimony given by Anderson and the testimony given byPrairie with regard to the conversations between thosetwo people in June 1978.As to choosing between the version given by Ander-son and the version given by Prairie regarding thoseevents in June 1978, I have considered the demeanor ofthe witnesses while they were testifying and also the cri-teria set forth in the Board's Decision in Northridge Knit-ting Mills, Inc., 223 NLRB 230, 235 (1976). Andersondemonstrated on the witness stand that he had the betterrecollection and the more detailed recollection of hisconversations with Prairie in June 1978. In addition, tosome extent, Anderson's version finds support in the con-temporaneous notes which Anderson made on June 16,1978, during his meeting with Prairie on that date.Although Prairie denied at the hearing that he hadreached any agreement on work arrangements with An-derson, or that he had ever said that the work arrange-ment question was resolved, Prairie did indicate in histestimony that Anderson had told him that the jurisdic-tion language in the prior contract was not a problem.During his direct examination by the counsel for theGeneral Counsel, the following occurred:Q. Do you recall whether during that meetingwith Mr. Anderson on June 16th he made any con-cessions with respect to jurisdiction language in thecontract?A. Within the context of everything else beingresolved, we might be able to resolve that.Q. That is what you recall him saying about thatissue?A. Probably Mel in hurriedly going throughthings said, "That isn't a problem, that shouldn't bea problem."I have given consideration to the fact that acceptanceof Anderson's version of his conversations with Prairiein June 1978 would reveal that the Respondent made asignificant change from its prior bargaining position.However, that fact must be considered in the circum-stances which existed at that point in time; namely, that astrike by the employees of the Respondent, who wererepresented by the Union, was imminent.After considering all of the foregoing, I have creditedAnderson's testimony.With regard to other testimony given by Olson, andwith regard to the lengthy testimony given by Abrams, Ihave considered the fact that during their testimony bothOlson and Abrams relied extensively on their respectivenotes, which were made during the numerous negotiat-ing sessions which they attended. It is understandablethat they had to utilize such notes on the witness stand inview of: () the passage of time between the occurrenceof the events about which they testified and the time ofthe hearing; (2) the numerous bargaining sessions heldbetween the Union's representatives and the Respond-ent's representatives; and (3) the substantial number ofitems which were discussed by the parties during thosenegotiating sessions. In those circumstances, their con-temporaneous notes provided a more reliable account ofwhat had transpired.With the demeanor of the witnesses in mind, and thecriteria referred to in Northridge Knitting Mills, supra, Iwill set forth the findings of fact herein which appear tome to be reliable and credible.C. The Negotiations in 1976Abrams said that subordinate local unions of the Inter-national Typographical Union have represented employ-ees who were doing composing room work at the Times-Herald in Vallejo for approximately 70 years. The Unionhas dealt with the current owner of that newspaper since1974.The other unions which represented various units ofemployees at the Respondent's facility were identified byLangeliers as being: the Newspaper Guild, the Press-men's Union, the Graphic Arts International Union, theMailers Union, and the Teamsters.By letter dated May 28, 1976, the Respondent gave tothe Union 120 days' notice of the Respondent's intentionto install new equipment at its facility. (See sec. 4(f) ofthe collective-bargaining agreement between the Unionand the Respondent with effective dates of January 1,1974, through December 31, 1976, and which was intro-duced into evidence as G.C. Exh. 13.)The negotiations between the parties with regard tothe Respondent's installation of new equipment weregenerally referred to as the negotiations for a supplemen-tal agreement. Those negotiations began on June 16,1976. The new equipment was not installed by the Em-ployer until October 4, 1976. Nevertheless, the partiescontinued to discuss the matter after the new equipmentwas installed. Between June 16, 1976, and December 9,1976, representatives of the Union and representatives ofthe Respondent met 12 times with regard to negotiatinga supplemental agreement. The subject matter continuedto be discussed after negotiations for a new collective-bargaining agreement had commenced between the par-ties in January 1977. After the bargaining began for anew collective-bargaining agreement, the parties wouldintermittently discuss the issues which pertain to the sup-plemental agreement. Eventually, the negotiations withTIMES-HERALD, [NC IS 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to a supplemental agreement and a new collec-tive-bargaining agreement intertwined. In this connec-tion, see G.C. Exh. 29 with regard to the Union's pro-posals dated June 28, 1976; G.C. Exh. 21 with regard toRespondent's initial proposals on July 21, 1976; G.C.Exh. 31 with regard to the Union's revised proposalsdated October 11, 1976; G.C. Exh. 30 with regard to theUnion's proposals dated October 26, 1976; G.C. Exh. 22with regard to Respondent's proposals on November 4,1976; and G.C. Exh. 24 with regard to Respondent's pro-posals on November 19, 1976.At the first negotiating meeting between the partieswith regard to a supplemental agreement on June 16,1976, the Respondent advised the Union of the type ofnew equipment which was going to be placed in oper-ation by the Respondent. The Respondent also advisedthe Union at that initial meeting of the type of equipmentwhich was considered to be obsolete, and therefore wasgoing to be removed.Quinn and Langeliers described in detail the type ofwork which was performed by the Respondent's com-posing room employees both prior to, and after, the in-troduction of the new equipment at the Respondent's fa-cility in October 1976. For convenience in this proceed-ing and without delving into the highly technical aspects,the installation of the new equipment can be summarizedas the conversion from what has been called a hot typeof printing process to the newer technology of a coldtype of printing process.D. The Arbitration ProceedingsA substantial amount of documentary evidence per-taining to the arbitration proceedings involving theUnion and the Respondent was introduced into evidence.Those documents have been considered, and they areavailable in the record for detailed examination by thosepersons who have a need to do so. I will briefly identifythem for purposes of this Decision.On August 30, 1976, the Union filed against the Re-spondent, in the United States District Court for theEastern District of California, a "Complaint To CompelArbitration Under Labor Agreement." (For the contentsof that complaint, see G.C. Exh. 2.) The court issued onNovember 22, 1976, its order in that case, and on No-vember 23, 1976, the court entered its judgment. Thecourt granted the application for an order compelling ar-bitration. (See G.C. Exh. 3.)Certain portions from the transcript of the first day ofthe arbitration hearing on February 15, 1977, were intro-duced into evidence in this proceeding. (With regard tothe statements made at that point in time, see G.C. Exh.7.)A copy of the opinion of the chairman and the interimdecision of the arbitration board, which was rendered onSeptember 27, 1977, was introduced into evidence asGeneral Counsel's Exhibit 8. The five persons who saton the arbitration board were: Leon Olson and DonAbrams, as the members of the arbitration board fromthe Union, and Melvin Anderson and Duane Langeliers,as the members of the arbitration board from the Re-spondent. William Eaton was the chairman. His rulingon the Respondent's motion to disqualify him was issuedon January 6, 1978. That document was introduced intoevidence as General Counsel's Exhibit 9.Prior to the issuance of that interim award, Olson re-called a discussion of the proposed award by the fivemembers of the board of arbitration. He said that Eatonhad given a draft of his award to the other members ofthe board, and had invited their comments and opinions.Olson said that Anderson told Eaton that, if he camedown with that kind of an award, Eaton was guarantee-ing that the Union would have to go on strike. Olsonsaid that Anderson explained that the arbitrator had noright or authority to hand down a decision which wentbeyond the expiration date of the contract. Andersonsaid that the type of award, which Eaton was contem-plating, would be the kind of award which managementwould never be able to live with, and that the Unionwould feel that they could not settle for less. Therefore,Anderson said it would almost certainly lead to a strikesituation.Introduced into evidence as General Counsel's Exhibit10 was a copy of the opinion of the chairman and awardof the local arbitration board, which was rendered onApril 1!, 1978. Like the interim decision, the final awardwas signed by the chairman and the two arbitrationboard members from the Union. The dissenting opinionof the two arbitration board members from the Respond-ent was introduced as General Counsel's Exhibit 11. Aletter dated April 25, 1978, from the Respondent to theUnion, with regard to that dissenting opinion as beingthe Respondent's position on the arbitration award, wasintroduced as General Counsel's Exhibit 4.On April 24, 1978, the Union filed against the Re-spondent in the United States District Court for theEastern District of California a "Complaint for Issuanceof Decree Enforcing Arbitration Award." (See G.C.Exh. 5.) The court's order setting a hearing date of Octo-ber 30, 1978, on the Motions for Summary Judgment,which had been filed by each party, and the court'sorder directing the further filing of briefs by the partiesare reflected in General Counsel's Exhibits 6 and 6(b).E. The Negotiations in 19771. The meeting on January 31, 1977At the bargaining session between the Union and theRespondent held on January 31, 1977, the parties dis-cussed the proposals which had previously been made bythe Union and the counterproposals which had previous-ly been made by the Respondent. The parties wentthrough each one of the proposals section by section inorder to compare the positions of the two parties and tosee what matters they were agreed upon.The Respondent proposed the deletion of the succes-sors and assigns language from the prior contract. Attor-ney Potts explained to the Union that they were propos-ing the deletion of that language in the event that theRespondent chose to sell their property. The Union pro-posed that the successors and assigns clause be retainedfrom the prior contract.With regard to a midterm modification of the newcontract, the Union proposed that the language in theprior contract be put in the new agreement. Attorney----- ____ TIMES-HERALD, INC.17Potts stated that the Respondent wanted to be able todeal with the Union on a "man-to-man basis" and be ableto obtain answers quickly. He proposed that, where theRespondent was dealing with the Union's chapel chair-man on a day-to-day basis, any agreement reached be-tween the Respondent and the chapel chairman wouldprevail, even if that agreement altered or changed thecontract. The Union expressed the view that the onlyway the contract could be altered or amended during itslifetime would be by ratification or amendment by theUnion.With regard to whether to incorporate the generallaws of the International Typographical Union into thenew contract, the Respondent proposed that those gener-al laws not be included. Attorney Potts indicated a desireto have all of the terms of the contract covered in theagreement itself, and not in a separate document.With regard to including a union-security clause in thenew contract, Attorney Potts expressed the view that aunion-security clause did not exist in many ITU agree-ments. He stated that the Respondent did not want to bea party to allowing the Union to levy fines and disrupttheir work force. Olson replied that there was no jeop-ardy to the Respondent because the Respondent was notrequired to discharge an employee for his failure to paya fine.During his direct examination by the counsel for theGeneral Counsel, Abrams testified as follows regardingthe discussion of a jurisdiction clause:Q. (By Ms. Rosen) What was resaid at that firstnegotiation session with respect to jurisdiction orjurisdiction clause in the contract? Who said what?A. Well, the company had proposed language tothe effect that all work in the composing roomwould be done by composing room employees. Theunion challenged that proposal by the employer re-ferring them to what jurisdiction language we con-sidered traditional.Mr. Potts said the company was willing to grantthe union a jurisdiction over people, but he was notwilling to grant the union jurisdiction over work,and he was not willing to spell out the kind of workthe people would do.The union indicated that under that language, ifthere was no work done in the composing room,there would be no need to have composing roomemployees.Mr. Potts said, the Lord giveth and taketh away.That's the way it is. That they wanted to have theright to operate their composing room any damnway they wanted to.Q. When you say "they" is this a quote?A. That's quote from Mr. Potts. They, apparentlymeaning the company. They didn't intend to haveany restrictions granted to the union that would in-terfere with their flexibility of the work force, andhe was explicit.Q. Was there anything else said at that first meet-ing that you recall, concerning employer's proposalregarding jurisdictional language?A. That was about it. They gave us their posi-tion, President Olson gave him ours, and that wasit.In addition, the parties also discussed at the January31, 1977, bargaining session what was described as the"tape-type operation." According to Abrams, the juris-diction of the Union in that area had traditionally beenspelled out, but the Respondent proposed to the Unionthat any reference to a job description or work thatwould be done by a unit employee, other than the com-petency level to be achieved, be deleted in the newagreement.With regard to the subcontracting language of a newcontract, the Respondent proposed that the language inthe former contract be deleted. Attorney Potts explainedto the Union "that they are people-oriented, they are notwork-oriented as far as the union recognition is con-cerned." Olson asked Attorney Potts if the Respondentintended to subcontract work, and Attorney Potts re-plied, "not at that time."With regard to the grievance and arbitration provi-sions of a new contract, the Respondent proposedchanges in the way the disputes had been handled underthe prior contract. Attorney Potts explained that he feltthat the Respondent's proposal on that subject was asimple and straightforward one, and he wanted proce-dures which gave him an answer. The Union explainedits position that the Union had that language in contractswith every other newspaper, and the Union proposedthat the language from the prior contract be renewed inthe new agreement.With regard to the classifications of employees, theRespondent proposed that the references to describingthe type of work performed by employees be deleted inthe new agreement and, instead, that the classificationsbe indicated without a description of the work. Abramswas of the opinion that the Respondent's proposal "justcompletely wiped the slate clean with regard to definingthe type of work that a person would do in a given clas-sification."With regard to the transfer of employees, the Re-spondent proposed that the reference to transfers be de-leted in the new agreement. The Respondent explainedthat they did not want to have any restrictions overwhere employees were used, or where the Respondentassigned any of the work in the composing room.Another proposal of the Respondent was that the sec-tion in the prior contract regarding the foreman being amember of the Union be deleted from the new agree-ment.With regard to what was termed the "slip-board prac-tices," the parties disagreed on subparagraph (a) of sec-tion 19 of the prior contract. The Union proposed achange in subparagraph (a), but the Respondent was un-willing to agree to that change. The Respondent voicedno objection with regard to subparagraphs (b) through(f). The Respondent did propose that subparagraph (g),which dealt with the foreman being a member of theUnion, be deleted. The parties agreed on the language insubparagraphs (h) and (i) as stated in the prior contract.TIMES-HERALD, INC. 17 ISDECISIONS OF NATIONAL LABOR RELATIONS BOARDWith regard to the apprentices' language, which wasset forth in section 48 of the prior contract, the Respond-ent proposed deletion of the section and, in its place, theRespondent proposed that it be allowed to hire typists ata lower percentage of the journeymen rate of pay andthat the typists be trained in other aspects of composingroom work within a period of 3 years. The Union pro-posed that the language of the prior contract regardingapprentices be retained in the new agreement.2. The meeting on February 28, 1977At the meeting held on February 28, 1977, the partiesagreed to language to be contained in sections 23 and 32of the agreement.The Respondent agreed to the Union's proposal tochange the word "discharged" to "laid off" as it appearsin section 23(a). With regard to section 23(b), the partiesagreed to the language set forth in the prior contract.The parties further agreed to the revised language ofsection 32(a), which had been agreed upon by the jo;ntstanding committee during the life of the prior agree-ment. As to sections 32(b) and (c), the parties agreed tothe provisions of the prior agreement.3. The meeting on March 16, 1977At the meeting held on March 16, 1977, between theparties, the Respondent advised the Union that theywould follow the grievance procedure through the jointstanding committee, but the Respondent would not pro-ceed to arbitration with any grievance that had beenfiled after December 31, 1976. The Respondent statedthat they would settle any such grievances in the bestmanner that they saw fit, and they did not discountgoing to arbitration for those grievances which werefiled prior to December 31, 1976.The parties discussed the Respondent's objection withregard to the interim arbitration provisions, and theUnion accepted the Respondent's proposal on modifyingthe part of the grievance procedure.In addition, the Respondent proposed the eliminationof the provision in the prior contract which was knownas the reproduction provision. The Union responded thatthe Union would address that matter at the followingmeeting.4. The meeting on May 4, 1977The parties discussed the reproduction issue at the bar-gaining session held on May 4, 1977. The Union pro-posed, as a package, that the ITU general laws be re-newed in the new contract; that sections 2(b) and (c) alsobe contained in the new contract, and that new languagebe substituted for section 44 of the prior agreement,which concerned the reproduction work. In the opinionof Abrams, the Union's proposed language would have,in effect, eliminated the reproduction work.In addition, the Union proposed a new section provid-ing for health and welfare payments by the Respondentfor substitutes, who showed up for work and subsequent-ly were not hired, and a no-layoff provision. (See G.C.Exh. 15 for the text of the proposed new language bythe Union with regard to the elimination of reproductionwork.)The Respondent told the Union that they felt therewere two problems before the parties. One was the elimi-nation of the reproduction work, and the other was theprovision for health and welfare payments for substitutes.The Respondent stated that they could not see any rela-tionship between the Union's proposal for recognition ofthe ITU general laws or the local overtime laws. There-fore, the Respondent did not agree to those two subsec-tions.The Union stated that, if they were going to agree tothe elimination of reproduction work, there would haveto be a safeguard against having employees laid off. TheRespondent stated that for the Union to argue against alayoff, while agreeing to the elimination of reproductionwork, was to defeat the purpose for which the Respond-ent wanted reproduction work eliminated. The Respond-ent stated that it wanted to eliminate reproduction workin order to reduce the staff.The Union then proposed that health and welfare pay-ments be paid for the substitutes beginning on July I ofthat year, and that there be no layoffs until after July 1.Thereafter, the Respondent would be free to lay off em-ployees, as a result of the elimination of reproductionwork, but the health and welfare payments would be ef-fective as of July .Ultimately, there was general agree-ment with regard to that proposal, but there was noagreement on the exact language pertaining to the elimi-nation of reproduction work and the inclusion of theITU general laws in the new contract, and the overtimelaws. In connection with the bargaining session held onMay 4, 1977, see the Union's proposal as set forth inG.C. Exh. 15, and see the Respondent's proposals setforth in G.C. Exhs. 25 and 26.5. The meeting on June 28, 1977A substantial part of the bargaining session held onJune 28, 1977, between the parties was devoted to thesubject matter of the impact of the introduction of thenew equipment at the Respondent's facility. However,other topics were also discussed at that meeting.Representative Prairie brought up two areas where theparties disagreed: The manner in which classified adswould be handled and the manner in which display adswould be handled. Prairie suggested to the Respondent'srepresentative that, if job security were no longer anissue, it might be easier to make further progress. TheRespondent indicated to the Union that they felt thatthey must reach agreement on the union-security provi-sion and other provisions, regardless of the arbitrationissue. However, the problem was, in the Respondent'sview, that the Union expected to have a union-securityprovision in the contract along the same lines as theUnion had with other newspapers, while the Respondenthad particular problems. The Respondent referred to thefact that the Respondent had offered to the Union a sub-stantial amount of money in the sum of $125,000, whilethe Respondent at the same time was trying to make thenew propriety a profitable one.Prairie said that the "work arrangements" would be noproblem if the Respondent could come up with more se- TIMES-HERALD, INC.19curity provisions. According to Langeliers, AttorneyPotts replied, "Well, we have offered you $125,000 injob guarantees." Langeliers said that Olson replied,"Well, what would $125,000 buy?" Attorney Pottsstated, "Well, you characterized security. We did not."At that point Olson inquired if Attorney Potts under-stood what security was. Attorney Potts replied, "exact-ly what you and Mr. Prairie have been telling us allalong, payoffs, and so forth." According to Langeliers,Prairie then said, "That's right. That is what we primar-ily are interested in. We realize that we are asking formore jobs than there is work to do, but if there weremore money there, that would encourage a diminution inthe number of jobs through the early retirement incen-tives and that type of thing."At the end of the meeting, the Respondent brought upthe subject of the reproduction work and indicated tothe Union that the Union should give more considerationto it. The Respondent took the position that the Union'slast proposal, which tied the elimination of the reproduc-tion work to other things such as the ITU general lawsand the overtime laws, was unacceptable to the Re-spondent. The Respondent asked that the Union considercoming to an agreement on reproduction work withouttying those two subjects into it.6. The meeting on August 17, 1977The meeting held on August 17, 1977, between theparties was primarily devoted to a discussion of matterspertaining to the supplemental agreement.The Respondent presented a revised proposal for asupplemental agreement. (See G.C. Exh. 27, which wasin response to the Union's proposals dated July 26, 1977.See G.C. Exh. 32.) The parties then studied the Re-spondent's new proposal. The Union took the positionthat the new proposal was "a retrogression from theirearlier position" because, among other things, the Re-spondent proposed having 21 persons on the attrition list,rather than 22 persons as previously proposed. In addi-tion, the Union noted that, in order for an employee toremain on the attrition list and have guaranteed work forthe rest of that employee's working lifetime, the employ-ee would have had to have worked a minimum of 220shifts in the previous year.While the Respondent maintained its offer of $125,000,the Respondent proposed that the money could not beused for employees who had already retired, or for em-ployees who were on the sick or disabled list. The Uniontook the position that such persons were employed at thetime that the new equipment had been installed and,therefore, those employees were entitled to be taken careof even though they had retired later. The Union basedits position on its feeling that some of those employeeshad retired because of the introduction of the new equip-ment, or because the employees had subsequently beenlaid off from work.Prairie said that he had noted some slight changes inthe Respondent's "work arrangements" area. Accordingto Langeliers, Prairie stated to the Respondent, "We canhandle that either way." Prairie added, "What we areprimarily interested in is our security provisions."7. The meeting on September 23, 1977At the negotiating session on September 23, 1977, theUnion's representatives and the Respondent's reprcsenta-tives went through each and every section and subsec-tion to determine what matters had been agreed uponand what matters were still unresolved.The parties disagreed as to whether the Respondenthad agreed to subsection (i) of section 19 of the priorcontract. The Respondent took the position that the lan-guage in that subsection was still "open," whereas theUnion took the opposite position that the Respondenthad previously agreed to the language of that subsection.However, the Respondent maintained its position thatthe particular subsection was still open, so the matterwas left that way at the meeting.8. The meeting on October 21, 1977The parties met once again in negotiations on October21, 1977. At that meeting the Union presented a revisedproposal, which pertained to the issues raised by the ear-lier introduction of the new equipment at the Respond-ent's facility. (See G.C. Exh. 33. See also the Respond-ent's later counterproposals set forth in G.C. Exh. 28.)The Union explained to the Respondent what theUnion perceived to be the "major thrust of the changes"in the Union's revised proposal. According to Abrams,the Union agreed to the Respondent's proposal for cut-ting off the attrition list as of December 31, 1969. TheUnion was no longer asking that all persons be put onthe attrition list. The Union also reduced the maximumamount payable to such persons to a ceiling of $10,000per person. Since the Union had reduced its proposal re-garding the number of persons to be on the attrition list,the Union proposed that the supplemental agreementprovide for severance pay for those who had been laidoff, with a lump sum payment for those on disability.While the Union had previously proposed that 29 per-sons be included on the attrition list, the Union agreedthat 4 of those persons would not be on the attrition list,if those 4 persons were given a lump sum payment as adisability. Therefore, in the Union's view, the Union wasproposing to have 25 persons on the attrition list. How-ever, the parties still differed not only on the number ofpersons to be on the attrition list, but also as to whowould be included on the attrition list. The Union tookthe position that the persons placed on the list should beplaced there according to their "priority," which is asynonym for seniority in the industry. On the otherhand, the Respondent proposed that they not go strictlyby seniority, but instead that 21 persons be named on theattrition list.In its new proposals made at the October 21, 1977, ne-gotiating session, the Union withdrew its proposal forearly retirement of employees at age 60 "because thecost would go beyond the purview of the company."Also at that meeting, the Union proposed the elimina-tion of reproduction work.The Union also proposed a new appendix D, whichpertained to work arrangements, and a new appendix E,which pertained to the payment of health and welfarebenefits for substitutes.TIMES-HERALD, INC. 19 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the Respondent's representatives caucused, theyresponded to the Union's new proposals. The Respond-ent said that they wanted to save money by the introduc-tion of the new processes, and the Respondent felt that itwas entitled to that saving of money because of their in-vestment. The Respondent said that they had made mis-takes in the past, and they did not want to repeat thosemistakes. The Respondent said that they felt that theiramendments had eliminated a duplication of effort. TheRespondent further told the Union that the Respondenthad no intention of creating a typing pool, but that thekeyboarding function was not unique to the composingroom. The Respondent said that they wanted to be morespecific as to which operations related to the composingroom.The parties then discussed classified display advertis-ing. The Respondent took the position that ads, whichwere more than two columns in width, would be definedas classified display advertising, and such ads would beset by the composing room. However, the Respondentproposed that ads, which were either one or two col-umns in width, would be set by the classified depart-ment, which would be outside the composing room juris-diction.9. The meeting on October 24, 1977At the meeting on October 24, 1977, Abrams present-ed to the Respondent a document which he had pre-pared to cover every section and subsection of the agree-ment, which had been previously agreed to by the par-ties at that point in time, and included the Union'samended proposals. According to the computations madeby Abrams, there were still 50 unresolved issues. (SeeG.C. Exh.16.)At that time the Union withdrew its proposed changesin sections 7, 9, 10(a), 20(b), 21(a), 30(a), and 31. There-fore, the Union was in agreement with the Respondent'sproposal to incorporate the language from the prior con-tract regarding those sections in the new agreement.After a long lunch period, the parties resumed theirnegotiating session that afternoon. They exchanged pro-posals and they discussed various items. The Union in-quired as to why the employer had deleted the sum of$125,000 in their response to the Union's revised propos-als. The Respondent replied that there was no longer aproposal for $125,000 payment by the Respondent on thetable. The Respondent said that they would entertain aproposal from the Union for a sum of money of $125,000or $150,000 if the Union wanted to make one. The Re-spondent said that they would consider such a proposalbut, since the Union had not proposed a lump sum, theyhad no way to consider the Union's proposal.The parties then discussed how the money would beused. The Respondent took the position that the employ-ees, who were retired or who were on disability, wouldnot be entitled to any of that money. However, after fur-ther discussion, Abrams perceived that the Respondentappeared to be removing their objection to the paymentof part of that lump sum money to the retirees and thedisabled or laid-off employees, so long as the amount ofthe payment did not exceed the lump sum which the Re-spondent was willing to pay. Therefore, the Union pre-sented the Respondent with a proposal for a lump sumpayment of $150,000 but with the understanding that thepersons who were retired or who were disabled wouldbe included in that payment. (See G.C. Exh. 34.)There were areas of agreement with regard to the per-formance of certain work. Abrams explained:What I mean by that is that the employer had in-corporated certain provisions of the union proposal,the operation of the phototypesetter, proofreadingand maintenance, would include concessions madeby the employer to the union position.In exchange, the union had accepted the employ-er's proposals in all but the classified display andadvertising display method of setting ads.10. The meeting on November 4, 1977Once again, the parties met on November 4, 1977. Theimpact of the previous introduction of the new equip-ment at the Respondent's facility was the primary subjectof discussion at that meeting.The Union had made a proposal for $150,000 in alump sum payment by the Respondent. The Union sub-mitted a handwritten document to the Respondent inwhich the Union set forth its proposal. (A copy of thatdocument was introduced into evidence as G.C. Exh.34.)The Respondent questioned the Union with regard tothe last sentence of the Union's proposal. The Respond-ent took the position that their $150,000 payment wouldbe a one-time payment for all past and future liabilities,and that if the Union proposed that a lump sum paymentbe made for those who retired early, such a paymentwould have to come out of the 150,000, instead of theUnion's proposal that future benefits would be over andabove 150,000. The Union then referred to the earlierproposal made by the Respondent on August 17, 1977,with regard to a $125,000 lump sum payment. The Uniongave its interpretation that the Respondent's proposal atthat time concerned those who were displaced by the in-troduction of the new equipment, but it did not coverthose who would come under the provisions of the sup-plemental agreement in the future.The issue remained unresolved by the parties at thatpoint, with each party adhering to their differing posi-tions.In addition, Representative Prairie asked the Respond-ent for a response to the Union's proposals which hadbeen given in October 1977 with regard to a collective-bargaining agreement. The Respondent indicated thatthey were not prepared to respond to it at that time.Abrams recalled that he had "a rather candid ex-change" with the Respondent's representative at thatmeeting. Abrams testified: "[W]hat they wanted was forthe union to give them an agreement which would allowthem to run their company any damn way they wantedto."The foregoing account of this meeting is based onUnion Representative Abrams' testimony. Union Presi-dent Olson also testified regarding their meeting. Olson'sversion is not inconsistent with Abrams' version, nor is it----- -____ --- TIMES-HERALD, INC.21significantly different insofar as the issues here are con-cerned. I have relied on Abrams' account.11. The meeting on December 12, 1977At the outset of that meeting, the Respondent advisedFederal Mediator Bill Sabatino of the background of thenegotiations. The Respondent referred to a meeting ofthe board of arbitration which had been held on Decem-ber 6, 1977, and stated the Respondent's feeling that thearbitrator had decided to determine the terms and condi-tions of the introduction of new equipment at the Re-spondent's facility.The Respondent stated that they were prepared to ne-gotiate a total agreement on all questions, but it was use-less for the parties to meet, if the Union was going todepend on a later award made by the arbitrator. The Re-spondent stated that they would not be bound by theterms of an agreement which was fixed by a third party,and the Respondent suggested that the Union and theRespondent dismiss the arbitrator and proceed to negoti-ate a settlement. The Respondent stated that, if the arbi-trator issued an award that the Respondent could notlive with, the Respondent would not abide by the arbi-trator's award and, according to Abrams, the Respond-ent added "that there will be trouble."Prairie summarized the Union's position at that meet-ing with regard to his view of the major outstandingissues for a supplemental agreement. Prairie mentionedlifetime jobs, the attrition list, a lump sum money settle-ment, the amount of money, and the new equipment lan-guage which would relate to the work arrangement lan-guage.Prairie asked Federal Mediator Sabatino if he wouldgive guidance to the parties. Federal Mediator Sabatinoinquired if the parties could go through the contract onan item-by-item basis, and then "sign off" on the mattersagreed to, or were the parties talking in terms of a totalpackage concept. Prairie indicated a total package con-cept rather than an item-by-item signoff. According toLangeliers, Prairie also stated, "We basically have noproblem with the work arrangements language, but weare looking for jobs for our people. We are here to lookfor more security than what we have been offered at thistime."After listening to each party, Federal Mediator Saba-tino then separated the two parties. However, the media-tor did meet with Representative Prairie and one of theRespondent's representatives that afternoon.The foregoing findings of fact rest upon the versionsrelated by Abrams and Langeliers. The version given byOlson differed in some respects, but I have relied exten-sively upon the recital of Abrams regarding numerousbargaining sessions, and I have relied upon Langeliers'testimony concerning the sessions about which he testi-fied. In these circumstances, I have found their accountsto be accurate and reliable.12. The meeting on December 13, 1977The parties did not meet in face-to-face negotiationson December 13, 1977. Instead, the parties were separat-ed and the Federal mediator went back and forth be-tween the parties.13. The meeting on December 14, 1977The parties remained separated by the Federal media-tor on December 14, 1977.Federal Mediator Sabatino reported to the Union onthe Respondent's reply to the Union's proposal withregard to the setting of display ads. The Union told thearbitrator that, if the Union was not going to be grantedthe jurisdiction of the setting of display ads on the videodisplay terminals in the agreement, there had to be someway to resolve the negotiations in the future.The mediator indicated that the Respondent said thatthey would be willing to negotiate, but the Respondentwould not be willing to arbitrate.Olson said that would not be acceptable, and thatthere would have to be some way of breaking a dead-lock, if one should occur in those future negotiations.F. The Negotiations in 19781. The meeting on January 9, 1978The parties met for another bargaining session on Jan-uary 9, 1978. The Union at that time asked the Respond-ent about a response to the Union's proposals which hadbeen made on October 24, 1977. The Respondent repliedthat they had responded to everything presented by theUnion, and the Respondent did not understand why theUnion was making such a request. The Respondent fur-ther stated that, if the Union wanted to resolve issues,the Union must make some movement, and if the Uniondid not want to resolve issues, "we can sit here and rede-fine positions all day long."According to Abrams, the Respondent further statedthat, if the Union was locked into a concept of an areasettlement, the Respondent was willing to pay the wagessince they wanted to treat their employees fairly, "butthe union must make moves, some of them dramatic,from what it has done in the past; and that the Companyrealized the difficulty for the union to accept this, butthat's where it's at."The Union then caucused with the Federal mediator.According to Abrams, the Union drafted a message forthe Federal mediator to carry from the Union to the Re-spondent. Abrams testified: "Let me, for the record say,this was the wording of the proposal carried by ...theMediator: Will the employer accept the master agree-ment, as proposed by the union, plus a guarantee that themethod of production, re: display advertising, a 21-guar-anteed position at $150,000, if the union will accept theemployer's last position regarding the supplementalagreement."Included in the Union's proposal was the provisionthat any subject matter contained in the supplementalagreement would prevail if there were a conflict betweenthe terms of the supplemental agreement and the masteragreement.After receiving the Union's message, the Respondentpresented a new proposal to the Federal mediator. TheRespondent's new proposal was that the Respondentwould guarantee 21 named employees; that the total costsignificantly different insofar as the issues here are con-TIMES-HERALD, INC. 21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the lump sum payment would not exceed $150,000;that the arbitrator would be dismissed; that the statusquo regarding display advertising would be included inthe proposal; and that the Respondent would then pro-ceed to negotiate all of the other provisions of a newagreement.In addition, the Respondent proposed that the dis-charge-for-cause provision would include lack of compe-tence on the part of an employee. In this connection, theRespondent proposed that the employees, who wereguaranteed employment by the Respondent, must per-form in all respects and in all ways at a level of compe-tency which was equal to, or as high as, the level ofcompetency required of other employees. The Respond-ent proposed that it be understood that the guarantee ofemployment was not intended in any way to reduce theeffectiveness required of employees who were workingin the composing room. Finally, the Respondent pro-posed that, in deciding whether or not an employee, whowas guaranteed employment, is competent, an arbitratormay not give consideration to the employment guaranteein reaching his decision.In a separate meeting with the Federal mediator, theUnion took the position that the Respondent's positionon November 6, 1976, with regard to the Respondent'sproposals to the Union, and the Respondent's position onNovember 8, 1978, were identical. The Union was of theopinion that nowhere in that time had the Respondentchanged its position or its proposals in any way. Basedon that belief, the Union stated that they had no reasonto believe that, if the Union were to accept the Respond-ent's proposal, there would be any meaningful negotia-tions toward a master agreement. The Union informedthe Federal mediator that they were willing to concedeto the Respondent what purported "to be their most im-portant thing in the world to them: the manner in whichthe new equipment would be operated." The Unionstated to the Federal mediator that they would acceptthe Respondent's proposal as the Respondent had writtenit, if the Union could be assured that if it did so, therewould be a collective-bargaining agreement between theRespondent and the Union with the Union's jurisdictionspelled out in that collective-bargaining agreement.2. The meeting on March 22, 1978When the parties met on March 22, 1978, Federal Me-diator Robert Wayne sat in on the negotiations.The Union advised the Respondent of a change in thenegotiating committee. In addition to the members of thelocal union's negotiating committee, there were also inattendance on that date: Dick Munger, president of thePressmen's Union; Dan Perryman, who represented theMailers' Union, and Doug Cuthbertson who representedthe Newspaper Guild.The Union suggested that the parties consider all ofthe open issues involving the master agreement. TheUnion indicated that it wanted to explore sections 2(a),(b), and (c) and section 3(d).The Respondent indicated that the Union already hadthe Respondent's proposals on those issues. The Re-spondent stated that its proposals were to delete the lastparagraph of section 2(a); to delete section 2(b) in its en-tirety, to delete section 2(c) in its entirety; and to deletesection 3(d), which was the Union's security clause. TheUnion inquired why the Respondent had agreed to aunion-security clause with other unions, but the Re-spondent would not agree on the same subject matterwith this Union. Attorney Potts replied that it was notgermane to those negotiations as to what the Respondenthad agreed to with other unions. He said that the Re-spondent had a different problem with the Union, whichdid not exist with the other unions. The Union askedwhat the problem was, but Attorney Potts stated that hewas unwilling to discuss the nature of the difference. In-stead, he just said that there were many different prob-lems that exist with the Union.Abrams was of this opinion: "To the best of myknowledge, the company made no change from theiroriginal proposal to this date, in any area."3. The meeting on May 10, 1978When the parties met again on May 10, 1978, the par-ties discussed section 4(f) of the prior contract. Section4(f) had provided:(f) Should the Employer decide to introduce anynew processes, equipment or machinery to be usedas an evolution of, or substitute for current compos-ing room processes, equipment or machinery, theEmployer shall give the Union 120 days' notice ofsuch intention. Upon giving such notice the partiesshall immediately, in good faith and with all duediligence, enter into negotiations for the purpose ofarriving at a mutual agreement concerning all ques-tions pertaining to such new processes, equipmentor machinery. Should these negotiations fail toresult in agreement within thirty (30) days after no-tification to the Union referred to in this section,the matter shall be referred for settlement to theJoint Standing Committee provided for elsewherein this Agreement. It is mutually agreed that in sub-mitting any question to a fifth man he shall be gov-erned by the Agreement of the parties that none butjourneymen, as defined in this Agreement, shall bepermitted to work on any such process, equipmentor machinery except as provided elsewhere in thisAgreement.The provisions of interim arbitration contained inSection 12(c) shall not be invoked for the purposesof this section, unless there is mutual agreement be-tween the parties to utilize such procedure.However, in the event the Joint Standing Com-mittee procedure is utilized as outlined above, andno agreement has been reached or decision ren-dered within the 120 days, the Employer can installand operate such new processes, equipment or ma-chinery pending final settlement through negotia-tions or arbitration.Anderson started out by stating that there basicallywere no unknown factors, and he did not know if itwere possible that the parties could ever come to anagreement. He said he did not even understand what theUnion had been waiting for.-- ------ - TIMES-HERALD, INC.23Prairie referred to the Union's earlier offer to agree tothe Respondent's last supplemental agreement and ob-served that the Respondent would have an operationwhich would not be "hamstrung by the collective-bar-gaining agreement." At that point, Anderson told theUnion that section 4(f) had to go, and that the Respond-ent could not "buy that." However, during the subse-quent discussion, Anderson came up with a new matterwhich had not been previously discussed. Andersonstated, "We might be willing to continue to give theUnion notice of intent to introduce new equipment, fur-ther new equipment, and to negotiate on the subject, butif the negotiations were not to result in an agreement,either party could then open the contract and take what-ever action they wanted to take." Anderson insisted,nevertheless, that under no circumstances would the Re-spondent ever agree again to going to arbitration on thequestion of new equipment.Olson acknowledged that the Union did not make anycounterproposals with respect to the section 4(f) issueduring the bargaining session on May 10, 1978. Howev-er, he said that there was discussion among the partieswith regard to the interrelationship between section 4(f)and other issues, such as the question of display advertis-ing. The union representatives perceived that the daywould come when technology in the industry would de-velop to the point where display advertising would beperformed on video display terminals. The result of suchtechnology would mean that the operator of the videodisplay terminals could do the keyboarding function andthe pasteup function done by composing room employ-ees.4. The meeting on June 12, 1978On June 12, 1978, the Union met with the Federal me-diator, and Olson advised him that the Union was be-coming apprehensive about the length of the negotia-tions. He said that the Union felt that there was no realbasis for agreement with the Respondent, and the Unionwas concerned about it. Olson told the mediator toadvise the Respondent that "the time was running out,there didn't seem to be any point in going on, if no prog-ress was going to be made."The Union also advised the Federal mediator that thestrike situation was just a matter of days away, and thatthe time was short.The Union then caucused and developed "a nine-point,best-offer position to be offered to the company." TheUnion's proposal concluded that there would be nochange in the method of production with regard to ad-vertising display.With regard to section 4(f), the Union was willing toaccept the verbal proposition given by management,which would have included the elimination of reproduc-tion work, the elimination of the transfer clause, andagreement to the discharge clause in the prior contract,for the clause which the Respondent had agreed to withthe Mailers' Union.The Union further proposed that the balance of thenoneconomic sections be the same as in the prior con-tract, except for the provisions pertaining to dischargeand appeal, grievance procedure, and the right of substi-tution. Abrams described the Union's position from hisviewpoint as: "Basically what we were saying then waswe wanted the jurisdiction language that we had tradi-tionally maintained in our old agreement." The Unionfurther proposed a guarantee of 22 situations in priorityorder. The Union also proposed that the balance of thearbitration award would remain intact, and that the eco-nomic sections of the agreement would be resolved onthe same basis of those agreed upon with the otherunions.After receiving the Union's proposal, the Respondent'srepresentatives caucused. Following their caucus, Attor-ney Potts told the Union that they had reviewed theUnion's proposals, and that the Respondent was interest-ed in a continuing relationship with the Union. AttorneyPotts then gave to the Union the Respondent's proposals.With regard to display advertising, the Respondentproposed that they continue to perform display advertis-ing during the course of the agreement, as they weredoing at that time.With regard to section 4(f) the Respondent proposedthat the language of section 4(f) of the prior agreementbe eliminated from the agreement but, in the event of theintroduction of new equipment, the Union would be freeto strike.With regard to reproduction work, the Respondentproposed elimination of that. The Respondent proposedthat the transfer clause not only be eliminated from anew agreement, but the Respondent wanted an affirma-tive clause saying that the Respondent had the unlimitedright to transfer employees from one work function, orfrom one classification, to another work function or clas-sification.With regard to the discharge section, the Respondentcontinued to insist on the original proposal which theRespondent had made on that subject.With regard to the noneconomic issues in the agree-ment, the Respondent said that it was willing to discussthose issues, but the Respondent made no commitmentwith regard to them.The Respondent further proposed that there be 21named employees in work situations, but not in priorityorder.With regard to the arbitration award, the Respondentreiterated its previous proposal on a supplemental agree-ment.With regard to economic items, Attorney Potts saidthat they would not treat their employees any differentlyfrom the employees in other unions unless the Respond-ent was forced to live up to the Eaton arbitration award,in which case the Respondent would make a lesser eco-nomic offer to the Union.According to Langeliers, money was the main issuebetween the parties by the time of the June 12, 1978, ne-gotiating session. He explained that it was not a moneyissue in terms of wage rates to be paid, but instead themoney issue involved: (1) lump sum severance benefits;(2) early retirement benefits; and (3) job security provi-sions for persons who were affected by the installation ofthe new equipment.Langeliers said that during contract negotiations be-tween the Respondent and the Union prior to the strikeTIMES-HERALD, INC. 23 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDon June 20, 1978, the Union did not take the positionthat the Respondent was attempting in any way tochange the bargaining unit.According to Langeliers, the parties basically hadagreed on three classifications: (1) floor; (2) machiniststechnician; (3) TTS, or TTS operator. Langeliers saidthat both prior to and after the parties had reachedagreement on those three classifications, the Union didnot take the position that the Respondent was attemptingto change the bargaining unit.The foregoing findings in this section are based on acomposite of the testimony given by Abrams, Olson, andLangeliers.5. The events between June 12 and June 16, 1978Kenneth Prairie was one of the four memebers of theUnion's negotiating committee, and he had acted as aspokesman when he was on that committee. The othermembers of the Union's negotiating committee wereLeon Olson, Donald Abrams, and James Quinn.According to Union Representative Abrams, Interna-tional Representative Prairie was the spokesman at morebargaining sessions than Local Union President Olson.Abrams testified:President Olson was the spokesman for the unionthrough many of the meetings, although those meet-ings where the ITU representative Ken Prairie at-tended, the ITU representative was generally thespokesman, and on balance, I would say he was thespokesman at more meetings than Olson served inthat role.Melvin Anderson was one of the four members of theRespondent's negotiating committee. The other membersof the Respondent's negotiating committee were Attor-ney Roy Potts, Dave Caffoe, and Duane Langeliers. An-derson had participated in all the contract negotiatingsessions prior to the strike, which occurred on June 20,1978. Anderson missed three such negotiating meetingssubsequent to the strike. In addition, Anderson had par-ticipated in all the board of arbitration meetings as amember of that board. Anderson was also a member ofthe joint standing committee, and he participated in all ofthose meetings. On May 10, 1978, Anderson had alsoparticipated in a subcommittee meeting which was heldamong Prairie and Olson for the Union and AttorneyPotts and Anderson for the Respondent. The parties hadmet with a Federal mediator on that occasion.Between June 12 and June 16, 1978, Anderson spokewith Prairie over the telephone with regard to a matterunrelated to the contract negotiations between the Re-spondent and the Union. During the course of that tele-phone conversation, they discussed the status of the ne-gotiations, however, and one of them suggested that itwould be a good idea if they could get together. At thehearing, Anderson explained that he and Prairie hadworked together on quite a few other negotiations in-volving other newspapers.At the hearing, Anderson described the purpose of themeeting between Prairie and him was "to find out if wecould come to an agreement, and that if we could notcome to an agreement, at least have a good understand-ing why a strike occurred if one did occur."Anderson told Prairie that, if they were going to havesuch a meeting, Anderson would have to discuss thematter with the Respondent and see if he would have theauthority from the Respondent to conduct a meeting ofthat nature. Anderson then called Dave Caffoe, the gen-eral manager of the Respondent, and spoke with him andLangeliers. Anderson relayed to them the conversationwhich he had with Prairie, and Anderson asked if theywould give him such authority. Subsequently, Andersonadvised Prairie that he had checked with Caffoe andLangeliers, so that Prairie would know that Andersonhad the authority to act for the Respondent.Langeliers confirmed at the hearing that Anderson hadthe authority to speak for the Respondent in his meetingswith Prairie.Prairie stated that he did advise Olson that he wasgoing to have a conversation with Anderson. However,Prairie testified that he did not have authority to bindthe Local Union to a collective-bargaining agreementwithout the approval of the Local Union.During his examination by the counsel for the GeneralCounsel, Olson testified:Mr. Prairie did tell me as an individual that he wasdue to see Mel Anderson on another matter, anddid I have any objection to him exploring in a veryinformal fashion what some of the issues are thatare still open, and whether there was any basis forpossibly resuming negotiations or coming to anagreement.I said, Well, if you are going to see himanyway," I said, "if you think you can do in thenext two days what we haven't been able to do inthe last two years, go ahead and explore it withhim." I said, "I think it is going to be an exercise infutility, but if you want to informally explore itwith him, go ahead."6. The meeting on June 16, 1978Anderson and Prairie met on Friday, June 16, 1978, inAnderson's office. Just the two persons were presentduring their meeting. They met from 9:30 a.m. until 4:30p.m. that day.At the outset of the meeting, Anderson told Prairie,"This is off the record." Prairie replied, "I understand."In addition, Anderson informed Prairie that, if no agree-ment was reached between the two of them at theirmeeting, the Respondent reserved the right to go back tothe proposals which the Respondent had given to theUnion on June 12, 1978.Introduced into evidence as Respondent's Exhibit 2was a copy of the notes which were made by Andersonas he and Prairie discussed each item that day. At theclose of their meeting on June 16, 1978, Anderson gave acopy of his notes to Prairie.Anderson said that he gave the Respondent's positionon each item to Prairie at their meeting. Anderson did soin accordance with his earlier discussions with GeneralManager Caffoe. Anderson explained at the hearing thatCaffoe had given him certain parameters for the conduct TIMES-HERALD, INC.25of those discussions. There were certain items on whichthe Respondent was not willing to agree, but there wereother items on which the Respondent was willing tomake concessions.One of those items, where the Respondent was willingto compromise its position and to agree with the Union,involved the jurisdiction language of the prior collective-bargaining agreement. That item, which was section 4(a)of the former collective-bargaining agreement, was notlisted on the items under discussion between Andersonand Prairie on Respondent's Exhibit 2.Anderson recalled that Prairie had indicated to him atthe meeting that the "work arrangement" language wasagreeable to the Union. Anderson testified: "I can onlytell you what Mr. Prairie told me. He said that they didnot have a problem with the work arrangement as longas it was clear that the Company would not change itsmethod of doing display or classified display during theterm of the agreement."Anderson related the discussion between Prairie andhim regarding "work arrangements." He testified:We also had some discussions concerning workarrangements and benefits which would accrue toemployees affected by the installation of the newequipment on October 4th, 1976.Mr. Prairie indicated to me that the Union didnot have a problem with the work arrangementswhich had been proposed by the Company. Theonly concern was that display advertising wouldnot be done on video display terminals. This wasnot an element of the new equipment which theCompany had installed on October 4th. The Com-pany had told the Union on countless occasions thatit did not contemplate installing that equipment thatwould be able to do display advertising on displayterminals, and had proposed that during the courseof the agreement we would not install equipmentwhich would enable video display advertising to becomposed on video display terminals, and I toldMr. Prairie that it really wasn't an issue, and all theother elements of the work arrangement, I told Mr.Prairie, and I think he recognized, he nodded, said,"Yes, I understand" when I explained that all of theprovisions of the work arrangement that had beennegotiated so far were not dissimilar with the agree-ments-similar agreements which had been reachedwith other newspapers in the Bay Area say for thatone item of the composition of display advertisingon video display terminals.I said the Company was not willing to mortgageits right in the future to install that equipment in amanner that was efficient, and that it was not anissue in these negotiations because it was not part ofany new equipment or contemplated new equip-ment, but that we would agree to continue to punchdisplay advertising as we had done in the past forthe term in the collective bargaining agreement.And during the course of the discussions he saidthat he had no problem with that. We had no fur-ther discussions on work arrangement that dayexcept for those few short words on it or on the19th.In defining what the work arrangement proposal was,Anderson testified: "The work arrangement proposal[were] those elements of the supplemental agreementwhich dealt with classified copy, display classified copy,display copy, and the use of video display terminals out-side the composing room."According to Anderson, it was his understanding atthe meeting that the Respondent and the Union hadreached an understanding on the jurisdiction and recog-nition provisions of a new collective-bargaining agree-ment. During cross-examination by the counsel for theGeneral Counsel, Anderson further explained:Mr. Prairie advised me, and I understood it to beas it has been in the past, that the supplementalagreement that they were negotiating relative towork arrangement was a supplemental agreement tothe main agreement, and that the jurisdictional pro-vision in the agreement would continue to apply.However, the supplemental agreement wouldcontain the arrangement of how the new equipmentwould be operated in the composing room so thatthere would be no question between the parties asto what the jurisdiction of the Union was in the uti-lization of the new equipment.Q. And as of June 16th, 1978 when you werehaving this conversation with Mr. Prairie, what didyou understand to be the Employer's proposal withrespect to jurisdiction?A. That the old contract under 4(a) would be inthe new agreement with the supplemental agree-ment providing for the work arrangement thereun-der.While examining a copy of Respondent's Exhibit 2 anda copy of the prior collective-bargaining agreement be-tween the Respondent and the Union, Anderson testifiedwith regard to the Respondent's position on each itemwhich he and Prairie had discussed on June 16, 1978.With regard to section (a) of the prior contract, An-derson told Prairie that the Respondent would agree tothe provisions as set out in section (a), but the Respond-ent strongly wanted to delete that portion which madethe contract binding upon successors of the Respondent.With regard to section 2(a), (b), and (c), Anderson toldPrairie that the Respondent would agree to the same lan-guage as in the prior contract.With regard to the recognition clause in section 3(a) ofthe contract, Anderson said that the Respondent wouldagree to the same language as in the prior agreement.With regard to section 3(b) of the prior contract, An-derson said that the Respondent would agree to the sameunion-security provision as set forth in the prior con-tract.As indicated previously, section 4(a) was not includedon the items listed in Respondent's Exhibit 2. Section4(a) of the prior contract is under the heading, "Jurisdic-tion" and it begins, "Jurisdiction of the Union and appro-priate unit for collective bargaining is defined as ...."TIMESHERALD, INC. 25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first subparagraph under section 4, which is listedon Respondent's Exhibit 2, is section 4(f). Anderson toldPrairie that the Respondent would agree to the languagein the prior contract except that the Respondent wantedto delete the language after the word "section." The op-erative word appears in the sentence, "Should these ne-gotiations fail to result in agreement within thirty (30)days after notification to the Union referred to in thissection ... ." Anderson said that the Respondent wouldnot agree under any circumstances to arbitrate the utili-zation of new equipment in the future as they had doneunder the most recent arbitration proceeding. Prairie in-quired whether that meant that the Union would have totake strike action at the end of the notification period.Anderson replied, "No," but it just meant that it was anotification period and that the parties would negotiatefor at least 30 days. Prairie then asked if it would be allright to extend that period of time. Anderson replied,"Fine." Prairie then said that, if they could extend theperiod by mutual agreement of the parties, that provisionmight be all right. Anderson then responded that theywould state that the time may be extended by mutualagreement. Prairie then stated, "Okay, that will beokay."With regard to section 4(g), Anderson told Prairie thatthe Respondent would agree to the language in the priorcontract, but the benefits which had been negotiated inthe supplemental agreement would satisfy the Respond-ent's obligations for the equipment which the Respond-ent had installed after October 4, 1976. Therefore, sec-tion 4(g) would have application only for future installa-tions of new equipment.With regard to section 4(g)(iii), Anderson proposedthe deletion of that provision from the former contracton the basis that the provision would not have applica-tion to employees who were to be laid off, since the Re-spondent would not retain those employees in a situationfor 8 weeks following the scheduled layoff.With regard to section 5, Anderson informed Prairiethat the Union's earlier proposal was agreeable to theRespondent.With regard to section 6, Anderson noted that the pro-visions in the prior contract had been agreed to by theparties on January 31, 1977.Section 7 was stated in the prior agreement as being"not applicable" to the Respondent's plant.With regard to section 8(a) of the prior contract, An-derson said the Respondent would agree to the same lan-guage as in the old contract but, with regard to section8(b), the Respondent would not agree to the subcontract-ing provision of the prior contract.With regard to section 9 of the prior contract, Ander-son said that the Respondent would agree to the samelanguage as in the prior agreement.With regard to section 10, Anderson said that the Re-spondent would agree to the same language as in theprior agreement.With regard to section 11, Anderson also told Prairiethat the Respondent would agree to the same languageas in the earlier contract.With regard to section 12(a), Anderson informed Prai-rie that the Respondent was agreeable to the first para-graph of that section, but the Respondent would notagree to the status quo provisions of the second para-graph involving the grievance procedure.With regard to section 12(b), Anderson noted that theRespondent had reached an agreement on that section onMarch 16, 1977.With regard to section 12(c), regarding an interim ar-bitration provision, the Respondent had previously takenthe position that it did not want such an interim arbitra-tion procedure in a new contract. However, at the meet-ing between Anderson and Prairie, Anderson told Prairiethat the Respondent would agree to an interim arbitra-tion procedure, but with a named panel of arbitrators.Anderson and Prairie then went through a list of namesof arbitrators with whom they were familiar, and theyreached agreement on the names of the arbitrators whoare set forth on Respondent's Exhibit 2 beside Ander-son's notes for section 12(c).With regard to section 12(d), Anderson informed Prai-rie that the Respondent would agree to the language ofthe previous contract, but with an addition proposed bythe Respondent and paragraph (c) of Respondent's lastcontract proposal. In addition, the Respondent desiredthat the last paragraph of section 12(d), which pertains tothe arbitrator serving as chairman of the board of arbi-tration and his related authority, be deleted.With regard to section 13(a), Anderson stated that theRespondent had wanted no reinstatement of a dischargedemployee pending the resolution of the issue of his dis-charge. However, in order to compromise, Andersonsaid that the Respondent would agree to an expeditedgrievance procedure in the event of the discharge of anemployee. The Respondent proposed that the fifthmember of the board of arbitration immediately renderhis decision upon the presentation of the case by the par-ties, or within 7 days from the close of the arbitrationhearing, with the exception of Saturdays, Sundays, andholidays.With regard to the first part of section 15 which per-tains to the five job classifications of the slipboard, Prai-rie told Anderson that he saw no problem with that partof the section.With regard to subsections 15(a) and (b), Andersonproposed that they be deleted since the Respondent hadalready introduced the cold type process, and the Re-spondent felt that those provisions were no longer appli-cable. Prairie expressed no problem to Anderson withregard to that proposal.With regard to section 16, Anderson told Prairie thatthe Respondent would agree to the Union's proposal ofOctober 21, 1977, as it had subsequently been changed.With regard to section 17, entitled "Claiming of Situa-tions"; section 18, entitled "Time Work"; section 19, en-titled "Hiring Practices"; section 20, which is untitledbut which pertains to the creation of situations; and sec-tion 21, which is entitled "Posting of Starting Time,"Anderson informed that the Respondent would agree tothe same language as was contained in those sections inthe former collective-bargaining agreement.With regard to section 22, Anderson said that the par-ties had previously agreed to changing the terminology TIMES-HERALD, INC.27"extra men" to the word "extras" so as "to avoid a sexistconnotation."With regard to section 23(a), Anderson said that theRespondent would agree to the Union's proposal tochange the word "discharged" to "laid off."With regard to section 23(d), Anderson told Prairiethat the Respondent would agree to the same languageas in the prior contract.With regard to section 24(a), Anderson related thatthere had been a discussion for some time between theparties with regard to the transfer of employees. In priornegotiating sessions, the Union had advised the Respond-ent that the Union would agree to an unlimited transferright. In response to that, the Respondent had proposedthat there be a positive statement in that section thattransfers would be allowable. However, Anderson ad-vised Prairie at their meeting that the deletion of thetransfer restrictions in any form would be agreeable tothe Respondent, and the Respondent did not require apositive statement that transfers would be allowable.Prairie advised Anderson that he had no problem withthat, but he just did not want to have a positive state-ment in the section.With regard to section 25, Anderson said that theCompany would agree to the same language as in theprior contract.With regard to section 26, Anderson told Prairie thatthe Respondent would agree to the "MET package,"which Anderson explained at the hearing had referenceto the money agreement negotiated between the SanFrancisco Newspaper Agency, the Oakland Tribune, andthe Union. However, while Anderson told Prairie thatthe Respondent would meet the MET wage package, hesaid that the Respondent would pay retroactively in astaggered period of time, such as the first half after 30days, and the second half of the amount after 60 or 90days.With regard to sections 27 and 28, Anderson said thatthe Respondent would agree to pay the 20-cent shift dif-ferential which had been negotiated in the Metropolitanagreements. Anderson said that the Respondent wantedthat 20-cent differential to become effective on ratifica-tion of the agreement. Prairie said that it had become ef-fective in the other negotiations on agreement of the par-ties. Anderson then responded, "Okay, we will make iteffective on agreement."With regard to section 29, Anderson said that the Re-spondent would agree to the Union's proposal of Octo-ber 21, 1977.With regard to section 30, Anderson said that the Re-spondent would agree to the same language as set forthin the prior agreement.With regard to section 31, Anderson also stated thatthe Respondent would agree to the same provisions asset forth in the prior contract.With regard to section 32, Anderson recalled thatthere was some discussion with regard to the 50-centshift differential, but he said it was generally agreed atthat point that section 32 would read as they had dis-cussed.With regard to section 33 through section 40, the Re-spondent agreed to the language set forth in the priorcontract.With regard to section 41, entitled "Sick Leave," An-derson related that it was the Respondent's desire tochange the prior contract language so that only situationholders would be eligible for sick pay. However, Ander-son told Prairie that the Respondent would be willing topay situation holders, as well as employees who held pri-ority (seniority) before December 31, 1976. As to thoseemployees who came to work after December 31, 1976,the Respondent proposed that they would not be eligiblefor sick pay unless those employees became situationholders. Anderson testified "that seemed to be agreeablewith them. But it remained an item of contention be-tween us."With regard to section 42, entitled "Pension Plan,"Anderson said that the Respondent agreed to the pen-sions as proposed by the Union.With regard to sections 43 and 44, Anderson said thatthe parties had previously agreed to delete those sectionsfrom the old contract. Anderson said that he and Prairiejust confirmed the fact that such an understanding hadbeen reached.With regard to section 45, Anderson said that the lan-guage was not in issue, and he was certain that it was theRespondent's position that section 45 would remain ineffect.The last page of Respondent's Exhibit 2 refers to nota-tions made by Anderson regarding the Respondent's pro-posal that all pending grievances would be settled by thesettlement of the collective-bargaining agreement. In par-ticular, Anderson said that the Respondent wanted to bewithdrawn a grievance filed on March 16, 1976, relatingto the reproduction of some copy that had appeared inthe newspaper.Anderson recalled that at lunchtime Prairie had toldhim that he had to go across the street and consult withthe Union concerning what had transpired. Andersonalso recalled that at the end of their meeting on June 16,1978, Prairie told him that he had to get back to theunion office by 4:30 p.m. because Olson was going to beback in the office at that time, and Prairie wanted toconsult with him.As indicated previously, Anderson gave Prairie a copyof Anderson's notes before Prairie left the meeting. Prai-rie suggested to Anderson that they meet again. Ander-son said, "Fine." Prairie suggested Monday afternoon,and Anderson again said "Fine".Following the meeting with Anderson, Prairie went tothe union office where he told Olson that he had metwith Anderson for a period of time, and that they haddiscussed the basic problems at Vallejo. Prairie askedOlson to get some additional detailed information withregard to the people at Vallejo. That information wasfurnished in documentary form to Prairie by Olson onJune 19, 1978. A copy of that document was introducedinto evidence as Respondent's Exhibit 3.7. The meeting on June 19, 1978Anderson and Prairie met again on Monday, June 19,1978. Just the two persons were present during theirTIMES-HERALD, INC. 27 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, which began at 1:30 p.m. and lasted about anhour and a half.At the outset of their meeting that day, Prairie handeda two-page document to Anderson. Prairie told Ander-son that he thought that this was an equitable amount ofmoney, and how that money should be allocated to theemployees. A copy of the document was introduced intoevidence as Respondent's Exhibit 3. Under the heading"Lump Sum Retirements" on that document, there ap-peared 15 names. The first 14 named persons were to re-ceive amounts of $10,000 each. The 15th person was toreceive $6,377. The total amount of money proposed for"Lump Sum Retirements" was $146,377.Under the heading of "Early Retirements" on Re-spondent's Exhibit 3 there appeared three names. Theamount due for each person was $10,800. Thus, the totalamount proposed for "Early Retirements" was $32,400.Under the heading "Severance Pay" on that docu-ment, there appeared 12 names with various amounts dueto each person. The total amount proposed for severancepay was $23,276.05.The total amount of payment by the Respondent forthe above three items was $202,053.05, according to theUnion's proposal. In addition, the document proposed$40,000 for health and welfare contributions by the Re-spondent for the retirees or substitutes.Anderson told Prairie that the total amount proposedby the Union was significantly greater than the maximumamount of cash which the Respondent had proposed.With regard to the names under item I of Respondent'sExhibit 3, Anderson stated that Browne and Hamilkawere deceased and, therefore, they were not affected bythe installation of the new equipment. Anderson also saidthat Fitzgerald and Carnes were going to retire anyway,so they were not affected by the installation of the newequipment. Anderson further stated that another personwhose name appeared under item , Parker, had beensick for 3 years, and that another person whose namewas listed under item , Stansbury, had been sick for 5years, and they were not affected by the new equipment.In addition, Anderson pointed out with regard to oneof the persons whose name appeared under the secondcategory on Respondent's Exhibit 3, Johnson, that hehad been sick for 3 years, and he was not affected by thenew equipment.Anderson mentioned the name of another person,Reichman, whom Anderson said Prairie had forgotten.At the time of the hearing, Anderson could not recallwhat the status of Reichman was at the time they werediscussing the document.Anderson explained that it was the Respondent's posi-tion that those employees who were going to retireanyway, who had already retired, or who were sick andhad not been at the Company 4 years, should not receiveany of the money. Anderson also took the position thatDarrow was not competent in the new processes, andthe Respondent did not want to guarantee Darrow a jobor give him any money. However, subsequently duringtheir meeting, Anderson offered a proposal that the Re-spondent give Darrow $5,000 if Prairie would tell An-derson that Darrow would quit after the Respondent andthe Union signed the agreement.Anderson said that they spent some time trying to tab-ulate ways in which it would be possible to spend the$150,000 proposed by the Respondent among the em-ployees who were affected by the new equipment. An-derson told Prairie that he would recommend to the Re-spondent that the Respondent exceed its $150,000 maxi-mum which the Respondent had previously proposed tothe Union, and increase the amount to $162,000 if thatamount would settle the fringe benefit aspect of the newequipment negotiations.Prairie told Anderson at the meeting that there werebasically eight issues open between the parties. One in-volved the number of jobs to be guaranteed by the Re-spondent. The Union wanted 22 such job guarantees,whereas the Respondent said "that our 'drop dead' posi-tion was 21."As indicated above, a second issue involved Darrow,whom the Union wanted to be included in the guaran-teed employment. Anderson's response was that the Re-spondent would not guarantee "an incompetent employ-ee," and Anderson offered to pay Darrow $5,000 ifDarrow would submit his resignation. Anderson stated,"The only other alternative would be to discharge theemployee for incompetency.A third issue involved the amount of money to be paidby the Respondent to employees who were affected bythe installation of the new equipment. The positions ofthe parties with regard to the amount of money havebeen set forth above concerning the discussion of Re-spondent's Exhibit 3.A fourth issue involved the subcontracting of work,which the Union wanted to have deleted from the newagreement. That provision is contained in section 8(b) ofthe prior contract. (See G.C. Exh. 13.)A fifth issue mentioned by Prairie at the June 19, 1978,meeting involved the Union's vacation proposal. Prairietold Anderson that the Union wanted an additional weekof vacation for the employees, so that the employeeswould get 5 weeks of vacation, as had been given in theMetropolitan agreement. Anderson pointed out that theUnion's vacation proposal had been withdrawn by theUnion in October. Anderson looked through his notesand showed his notes on that point to Prairie. Neverthe-less, Prairie told Anderson that it was still an area ofcontention.A sixth issue indicated by Prairie involved the pay-ment of sick pay to substitutes. Prairie told Andersonthat the Union had real problems with the payment ofsick pay to substitutes in the manner in which Andersonhad proposed on June 16, 1978.A seventh issue stated by Prairie involved the methodof selection of an arbitrator in the formal grievance pro-cedure. Anderson recounted at the hearing that the Re-spondent had previously proposed that the parties selectan arbitrator for the formal arbitration proceedings bywriting a letter to the Federal Mediation and Concilia-tion Service and have that agency submit a panel of arbi-trators to the parties, and the parties would select one ofthem. On the other hand, the Union desired to have anamed panel of arbitrators in the agreement. Those sonamed would be known to the parties and would be inthe area. Anderson had indicated that the Respondent TIMES-HERALD, INC.29would agree to having a named panel of arbitrators inthe agreement for the voluntary interim arbitration pro-ceedings. However, Anderson said that the Respondentwould not agree to having a named panel of arbitratorsfor the mandatory formal arbitration proceedings. An-derson explained that, with regard to the voluntary inter-im arbitration proceeding, the Respondent would knowthat the arbitrator would come from the predesignatedpanel in the agreement, if the Respondent voluntarilychose to invoke that procedure. However, with regardto the mandatory formal arbitration proceedings, the Re-spondent wanted to have an outside arbitrator who wasamong a panel of arbitrators referred to the parties bythe Federal Mediation and Conciliation Service.An eighth issue stated by Prairie at the meeting onJune 19, 1978, with Anderson involved the Respondent'sproposal with regard to the discharge of an employee.Prairie stated that the Union could not understand whythe Respondent would agree with the Mailers Union ona discharge provision which allowed reinstatement, butthe Respondent would not agree to that type of proce-dure in the composing room. Prairie pointed out that themailers and the composing room employees of the Re-spondent were both represented by unions which wereaffiliated with the same International Union and thatthey were merely subordinates of the International Ty-pographical Union. Prairie told Anderson that the Unioncould not accept a discharge provision which was differ-ent from what they had previously had, or which wasdifferent from the one which the Respondent had withthe Mailers Union, which provided for reinstatement.By the conclusion of the meeting on June 19, 1978,Anderson said that he had given to Prairie the Respond-ent's best position on the eight remaining issues. At thatpoint, the Union would decide whether it would engagein a work stoppage, and the Respondent would decideon the basis of the eight remaining issues whether or notto accept a work stoppage. There were no further plansfor a meeting at that time.8. The events on June 20, 1978Anderson was in Los Angeles on Tuesday, June 20,1978, when he received a telephone message that Prairiehad called Anderson's office in San Francisco. At 11:30that morning, Anderson returned the call. Prairie askedwhere they were on the eight remaining issues. Andersonreplied that he had given the Respondent's best positionon those issues at their meeting, and he said, "I reallydon't have anything for you, Ken, at all." Anderson thenwent about his business in Los Angeles.Later that afternoon, Anderson's supervisor, HowardLooney, advised Anderson that Prairie had left a mes-sage for Looney at their San Francisco office "to keepthe lines of communication open." As a result of receiv-ing that message, Looney instructed Anderson to returnthe call to Prairie. Anderson did so at 3:30 p.m. that dayat the Los Angeles International Airport. Anderson wasat the airport to catch a flight to San Francisco, whichleft at 3:55 p.m.Anderson told Prairie that he was returning Prairie'scall to Looney, and Anderson asked what was on Prai-rie's mind. Prairie informed him that he wanted to keepthe lines of communication open, and Prairie said, "[W]eonly have about four remaining issues." Anderson waspuzzled in view of the fact that they had previously hadeight issues that morning, so Anderson asked what Prai-rie meant about the four remaining issues. Prairie indicat-ed that one issue was the subcontracting of work; an-other was the amount of money which would be paid toemployees who were affected by the installation of thenew equipment, and another issue involved the methodof selection of an arbitrator under the formal arbitrationprovision. Anderson was certain that Prairie mentioned afourth issue but, at the time of the hearing, Andersonsaid that he could not recall what the fourth one was.Anderson advised Prairie that he had to catch a plane,and Anderson asked if he could contact Prairie whenAnderson arrived in San Francisco, and maybe theycould get together.When Anderson arrived at the San Francisco Interna-tional Airport, he received a page, and he spoke on thetelephone with the Respondent's general manager, DaveCaffoe. Caffoe advised Anderson that approximately 10minutes earlier all of the unions had gone out on strike.Anderson explained at the hearing that under those cir-cumstances he felt no obligation or urgency to contactPrairie.9. The strikeThe employees of the Respondent, who were repre-sented by the Union, went out on strike commencing onJune 20, 1978. At the time of the hearing in May 1979,the strike was still continuing.After the strike commenced, the Respondent contin-ued to publish its newspaper, and the Respondent hiredpermanent replacements.10. The meeting on October 26, 1978The first meeting for negotiations between the Unionand the Respondent, following the commencement of thestrike, took place on October 26, 1978, at Terry's Maga-zine Street Restaurant in Vallejo. Present were Olson,Prairie, and Abrams for the Union, but also present wererepresentatives from the Newspaper Guild, the WebPressmen's Union, the Mailers Union, and of Local 280.The unions took the position with the Respondent thatthey were negotiating for all of the unions. The Re-spondent refused to recognize that the committee wasnegotiating for any more than a single union at a time.The Respondent contended that the negotiations on thatparticular day were for the Typographical Union.The Union made a four-point proposal which theUnion felt was a necessary part of any attempt to cometo an agreement. The first point was that all strikers havethe right to return to work for the Respondent with fullseniority rights. The second point was that all tentativeagreements, which had previously been agreed to in ne-gotiations, would continue to be resolved as previouslyagreed to. The third point was that the economic settle-ment would be the same economic settlement for theother newspapers in the Bay Area. The fourth point wasthat any issues other than those named above would con-tinue to be the same as in the prior contract.TIMES-HERALD, INC. 29 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Olson, Attorney Potts pointed out that,when the unions went on strike, they must have contem-plated that the Respondent would take whatever actionthe Respondent felt was necessary in their own self-inter-est. He said that the Respondent had done so by hiringpermanent replacements for the Union's members. Hesaid the Respondent did not intend to break the commit-ment made to the permanent replacements when theywere hired. He said that, as a result, the Respondentwould not require that those new employees join theUnion.Attorney Potts told the Union that, as a result of thechanged conditions due to the strike, the Respondentwas withdrawing its previous proposals on work assign-ments. Attorney Potts stated that the Respondent had awhole new group of employees there. Attorney Potts as-serted that there were many changed circumstances and,as a result, the Respondent felt that it needed to take an-other look at all work arrangements, as they might applyin the future.Attorney Potts expressed the view that part of thework arrangements which previously had been proposedwere restrictive in nature. Therefore, the Respondentwanted to take another look at how those restrictionsmight apply in light of the fact that the Respondent hadproposed guaranteed employment to 21 named persons.He stated that those were actually more people thanwere needed to produce the work in the composingroom. Attorney Potts said, as a result of that, those workrestrictions were prohibitive. (I recognize the fact thatthe transcript reads "not prohibitive." However, I be-lieve this is an error because of the context in which theremark was made.)Attorney Potts further said that, with replacement em-ployees having been hired and having been offered per-manent jobs, the Respondent was in no position to offerguarantees to a set of other employees, the striking em-ployees. Attorney Potts asserted that would have beentwice as many employees as the Respondent needed.Consequently, he said the Respondent needed to recon-sider its position.Attorney Potts also observed that their newspaper inAberdeen had reached an agreement which provided forcomplete flexibility for their plant, and the Respondentexpected to have the same complete flexibility at theTimes-Herald.Subsequently, the Federal mediator at that session,Jerry Finley, asked the Respondent if the matter of ret-roactive wage increases was negotiable. Attorney Pottsreplied, "You know that all issues are negotiable."With regard to the arbitration award, the Respondent'sposition continued to be the same as it had been previ-ously, that is, if the Respondent was obligated to abideby the arbitration award, the Respondent would notmake the same economic proposal to the Union, as theRespondent was willing to make to the other unions. Ac-cording to Olson, Attorney Potts said "that this Unionwent to arbitration and found an arbitrator who wouldimpose the terms and conditions of the new agreement,and, therefore, we are proposing that the effective dateof the economic settlement be the date that we agree onit, and no retroactivity."Olson recalled that the Respondent was not willing togive a commitment that all agreements, which had previ-ously been agreed to, were still agreed to at that time.He said that Attorney Potts said he was not prepared torespond at that time as to which items might or mightnot still be agreeable.Olson pointed out that the Respondent had neveragreed to a union-security clause in negotiations, al-though the Respondent had agreed to it with the otherunions. Attorney Potts indicated that the Respondent didnot have to agree to anything with the Union which theRespondent had agreed to with other unions. In addition,Attorney Potts said that the Respondent was not goingto require the permanent replacements to join the Union.Federal Mediator Finley, at the close of the morningsession, indicated that he would like to take up the ques-tion of the grievance procedure following the lunchbreak. After the lunch break, the parties did discuss thatsubject. Attorney Potts stated that the Respondent'smain objection to the grievance procedure, as set forth inthe prior agreement, was that, when an employee wasdischarged, the employee remained on the Respondent'spayroll while his appeal was pending. His second mainobjection was in having a fixed panel of arbitrators,rather than leaving the selection of an arbitrator com-pletely open.Olson suggested that the issues regarding the dischargeappeal procedure and the grievance procedure be takenup separately. The Union offered to accept the grievanceprocedure which the Respondent had already agreed towith either the Mailer's Union or the Newspaper Guild.Attorney Potts replied that proposal was not acceptable.Olson asked, "Why not?" Attorney Potts said that theRespondent had not had a problem with those twounions, where the Respondent had a problem with theUnion. Olson responded that he was fairly certain thatthe Respondent had probably had as many arbitrationswith the Newspaper Guild in the past as the Respondenthad with the Union. Fred Fletcher, the executive officerof the Newspaper Guild, pointed out that their grievanceprocedure did, in fact, have exactly what the Respondentwas looking for, that is, it did not have a fixed panel ofarbitrators, but instead it provided for a different methodof choosing arbitrators. Attorney Potts said that hewould have to take a look at it. The Federal mediator,Finley, asked how long it would take for Attorney Pottsto give a response. Attorney Potts said 6 to 8 weeks.The findings of fact in this section are based on a com-posite of the testimony given by Olson and Langeliers.I 11. The meeting on November 8, 1978Federal Mediator Finley opened the bargaining sessionon November 8, 1978, by indicating that the Union hadpresented some proposals at the last meeting, and the Re-spondent was to respond to them on that day.Attorney Potts observed that the parties had discussedat length some of the issues at the last negotiating ses-sion. He stated that at the last session he had told theUnion that the original proposal of the Respondent forjob guarantees would cease in the event of a strike. Healso stated that the Respondent had hired permanent re-placements, and, therefore, "it was ridiculous to talk in TIMES-HERALD, INC.31terms of job security for our people who had ceasedwork as a result of the strike."With regard to work arrangements, Attorney Pottssaid that he felt that the Respondent had made someconcessions previously to the Union concerning displayadvertising and, at that time, their position was that theylooked at the entire question of work arrangements onthe basis of how the Respondent would want to utilizethe equipment and the greatest degree of flexibility inutilization. Attorney Potts further stated that the Re-spondent, therefore, looked at the jurisdiction of theUnion on the basis that the Board does; namely, theUnion as representing employees, and not as representingwork.Attorney Potts went on to say that, if the Respondentreduced the number of employees in the composingroom, the Respondent might, as a result, increase em-ployment in the editorial department, advertising depart-ment, etc., although the Respondent would expect tohave a reduction in its total employment. Olson thenasked, "Your position, then, is that you have withdrawnall the previous proposals for a supplemental agree-ment?" According to Olson, Attorney Potts said, "Ourproposal that we have made this morning is a substitutefor all previous proposals for supplemental agreement."Olson asked Attorney Potts about sections which hadpreviously been tentatively agreed to, and AttorneyPotts replied that he would have to take a look at them,but he added, "It is not our intent to withdraw every-thing." Olson then asked about other sections which hadnot been previously agreed to, and Attorney Potts re-plied that without looking and referring to each individu-al section, the Respondent's position would probably bethe same as their position was on January 1, 1977.Olson said that the November 8, 1978, meeting be-tween the Union and the Respondent was the last meet-ing between the parties.G. ConclusionsIn its Decision in Taft Broadcasting Co., WDAF AM-FM TV, 163 NLRB 475, 478 (1967), the Board has de-scribed a bargaining impasse as follows:Whether a bargaining impasse exists is a matterof judgment. The bargaining history, the good faithof the parties in negotiations, the length of the ne-gotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of nego-tiations are all relevant factors to be considered indeciding whether an impasse in bargaining existed.In enforcing the Board's Order in Taft Broadcastingsub nom. American Federation of Television and Radio Art-ists, AFL-CIO, Kansas City Local v. N.L.R.B., 395 F.2d622, 628-629 (1968), the United States Court of Appealsfor the District of Columbia Circuit stated:It is indeed a fundamental tenet of the act that evenparties who seem to be in implacable conflict may,by meeting and discussion, forge first small linksand then strong bonds of agreement. But some bar-gaining may go on even in the presence of dead-lock. Here the continued meetings and occasionalprogress-facts by no means immaterial-wereoverborne in the Board's view by the conceded im-passe on the critical issues of staff assignment onwhich the progress had been "imperceptible" and,indeed, had led in some aspects, each party claimed,to a widening of the gulf between them. As we seeit, the Board's finding of impasse reflects its conclu-sion that there was no realistic possibility that con-tinuation of discussion at that time would have beenfruitful. The Board was justified on the record inconcluding that, as of December 4, the prospects ofreaching an agreement had been exhausted, and theCompany had discharged its statutory obligation toconduct full and fair discussions with the Union.In a collective-bargaining agreement, a recognitionclause which does not deal with wages, hours, and otherterms and conditions of employment has been found notto be a subject of bargaining mandated by the Act. Ac-cordingly, bargaining to an impasse with regard to sucha nonmandatory subject of bargaining would be violativeof Section 8(a)(1) and (5) of the Act. See the SupremeCourt's opinion in N.L.R.B. v. Wooster Division of Borg-Warner Corporation, 356 U.S. 342 (1958).Further guidance in considering the issues raised bythe pleadings in this case is found in the Board's Deci-sion in National Fresh Fruit & Vegetable Company andQuality Banana Co., Inc., 227 NLRB 2014 (1977), en-forcement denied 565 F.2d 1331 (5th Cir. 1978). TheBoard, inter alia, set forth two "controlling factors" tobe considered in these circumstances. The Board statedat 2015: "[T]he controlling factors in determining wheth-er a party insisted unlawfully upon a subject in thecourse of bargaining are () whether the demand was ona mandatory or voluntary subject of bargaining and (2)whether the insisting party persisted in demanding thenonmandatory provision in the face of continuing rejec-tion by the other party."On another point, but a point which also is in issue inthis case, the Board held in National Fresh Fruit, supra,at 2017: "It is well established by Board and court prece-dent that a strike is an unfair labor practice strike if onlyone cause, even if not the primary cause, was the em-ployer's unfair labor practice, notwithstanding the pres-ence of economic issues."In his Decision affirmed by the Board in World Pub-lishing Company, 220 NLRB 1065 (1975), AdministrativeLaw Judge Paul E. Weil stated at 1071:The fact is the law requires that the Employer shallbargain in good faith with an intention to reach acontract and history has shown that the ultimateterms of the contract normally depend on the"muscle," which is to say the economic power, ofone party over the other. During the years thatnewspapers could not publish without the expertiseof the composing room employees represented bythe Charging Party, the Charging Party was able toget contracts that were extremely favorable to it;contracts that, like the 1972 contract, removed fromTIMES-HERALD. INC. 31 32DF.CISIONS OF NATIONAL LABOR RELATIONS BOARDthe employer any right to determine who its em-ployees should be and contracts that provided forthe reproduction of material which came into theemployer's hand ready for publishing. But there isno law that says that when economic power shiftsfrom the Union to the employer that the employercannot retrieve some of the economic benefits thatit lost in the prior contracts. That is the situationhere. With the introduction of the scanner, the Em-ployer was for the first time physically able to pub-lish a newspaper without the expert services of theITU members, particularly in rnning its linotypeoperation, and other hot metal processes. With thegrowing automation in the newspaper industry, Re-spondent had achieved no-strike clauses in its con-tract with other unions which enabled it to limit theindustrial battlefield to the members of the ITU.All of the attorneys for the parties cite in their respec-tive briefs the Board's Decision in Columbia TribunePublishing Co., 201 NLRB 538 (1973). Understandably,the attorneys view that case from different perspectives.In that case, the Board concluded that the newspaper in-volved therein, inter alia, had refused to incorporate adescription of the appropriate unit represented by theunion in a contract, and thereby violated Section 8(a)(5)of the Act. In reaching that conclusion, the Board noted:"The Administrative Law Judge has found, and weagree, that the composing room unit is an appropriateunit for the purposes of collective bargaining and thatthe conversion by the Respondent of this operation froma hot metal to a cold type process neither impaired theappropriateness of the unit nor the union's representativestatus."The Board had occasion to comment on and to applythe Columbia Tribune case in the Board's Decision inNewspaper Printing Corporation, 232 NLRB 291 (1977).The Board held:In Columbia Tribune, as here, the jurisdiction-unitclause was the major obstacle to agreement in nego-tiations. The respondent there was found to haveprecluded good-faith bargaining by refusing to in-clude the traditional jurisdiction-unit clause of priorcontracts; both its asserted need for flexibility inchanging from hot to cold type and the fact that ju-risdiction and unit definition were combined in oneclause3were rejected as defenses.As in Columbia ltbune, we find the traditional composingroom unit as set out i fn I of the Administrative Law Judge's)Decision to he appropriate flr the purposes of collective-bargain-ing and further find that neither the appropriateness of the unit northe Union's representative status is affected by the change from hotto cold typeThe attorney for the Charging Party succinctly statedin his brief with regard to the problems resulting from anemployer's introduction of new equipment and the legalobligation of the parties:Plainly, the introduction of equipment which in-vites a crossing over of traditional jurisdictionboundaries presents issues of a highly sensitive andemotional nature. Bargaining unit employees andtheir representative neither desire to lose jurisdic-tion nor jobs. The employer, on the other hand,wants the full efficiency value of his investment.These opposing interests present problems whichunder the Act are to be worked out through goodfaith negotiations. Although concession is not re-quired to achieve good faith bargaining, it is equallytrue that neither party, consistent with its good faithobligation, is free to subvert the bargaining processby insisting to impasse that the dispute be resolvedby reserving to it the unilateral right to determinethe scope of the bargaining unit.With those guiding Board and court precedents inmind, I turn now to applying the legal principles to theparticular facts in this case. As indicated at the outset ofthis Decision, the General Counsel's complaint is specificin alleging the particular conduct of the Respondent,which the General Counsel asserts constitutes unfairlabor practices. Those allegations are specifically draftedand set forth in paragraph 8, subparagraphs (a) and (b),of the General Counsel's complaint. Note that the Re-spondent's refusal to bargain in good faith is specificallyalleged to be "by the following acts and conduct,"which are then described with particularity in subpara-graphs (a) and (b). While surrounding facts and circum-stances are to be considered to place the issues in con-text, it is only by the particular conduct described in sub-paragraphs (a) and (b) that the Respondent is alleged bythe General Counsel to have violated Section 8(a)(l) and(5) of the Act.Without repeating here the numerous matters alreadyset forth in the findings of fact, it can be seen that repre-sentatives of the Union and representatives of the Re-spondent met many times in negotiating sessions for asupplemental agreement and for a new collective-bar-gaining agreement. The parties differed with respect tomany of their initial proposals and with respect to manyof their subsequent proposals, but the evidence alsoshowed that there were areas of agreement between theparties.Nevertheless, as has been set forth above, the issuepresented by the pleadings in this case is not whether theRespondent engaged in what has been termed in earlierBoard cases to be "surface bargaining," or an overalllack of good faith in its negotiations with the Union.Rather, the issues here are precisely framed by the plead-ings.Of course, the issues have been weighed and consid-ered in the context of the extensive findings of fact pre-viously set forth. That has been done in order to com-prehend the facts and circumstances surrounding theconduct which is alleged by the General Counsel to con-stitute unfair labor practices. Therefore, the GeneralCounsel's allegations have not been considered in isola-tion but, instead, those contentions have been evaluatedin the context of the other events, which are not allegedto be unlawful.The meetings between Anderson and Prairie on June16 and 19, 1978, are significant in analyzing the conten-tions of the parties. TIMES-HERALD, INC.33Anderson's authority to speak on behalf of the Re-spondent in presenting the Respondent's proposals atthose meetings was established.Prairie had previously attended numerous negotiatingsessions held between the Union and the Respondent. Infact, Prairie had acted as the Union's spokesman duringmany of those bargaining meetings. Note that Abramsrecalled that International Representative Prairie hadbeen the Union's spokesman at more bargaining sessionsthan even Local Union President Olson. It cannot beoverlooked that Prairie entered into his meeting on June16, 1978, with Anderson after having informed Olson ofhis plan to do so, and after having received Olson's ac-quiescence in Prairie's efforts.Thus, the fact that Prairie could not have concluded acontract without the approval of the Local Union doesnot detract from the fact that Prairie was, at the veryleast, an agent of the Union for receiving the Respond-ent's proposals on June 16, 1978.The fact that the discussions between Anderson andPrairie were "off the record" does not preclude consid-eration of what was said during those discussions.In a different context, the Board found an "off therecord" conversation between an employer's labor rela-tions manager and a union representative with regard toa proposed reorganization plan and a reduction in forceto constitute adequate notice to the union of the contem-plated changes even though the labor relations managerhad told the union representative that his telephone callwas "off the record." Globe-Union, Inc., 222 NLRB 1081(1976).Notwithstanding the positions which had been ad-vanced during earlier bargaining sessions, the Respond-ent made a concession on June 16, 1978, when Andersonstated the Respondent's willingness to agree to the lan-guage of section 4(a) from the prior contract.In light of the Respondent's movement on that issueand concession, can it be fairly said that the Respondent"has insisted to impasse that the Union agree upon amodification of the unit-jurisdiction clause of the collec-tive bargaining agreement?" (See par. 8(a) of the GeneralCounsel's complaint.) The answer to that question mustbe no, because the Respondent changed its position onJune 16, 1978, and offered to agree with the Union tothe language from section 4(a) of the prior contract.In those circumstances, I conclude that a preponder-ance of the evidence does not support the allegationsspecified in paragraph 8(a) of the General Counsel'scomplaint. Accordingly, I must recommend to the Boardthe dismissal of those allegations.Returning for the moment to the Decision of Adminis-trative Law Judge Weil in World Publishing, he conclud-ed, 220 NLRB at 1072:I reject the General Counsel's argument and findthat Respondent at all times negotiated with the in-tention of reaching a contract if it could, although itsurely engaged in hard bargaining in every sense ofthe word. Respondent was willing to take a striketo achieve its primary purpose of operating thecomposing room according to its concepts of effi-ciency and it is no violation of law for it to capital-ize on its ability to restructure the activities in thecomposing room to more economical standards.In examining the allegations contained in paragraph8(b) of the General Counsel's complaint, it is clear fromthe testimony of both Union President Olson and Re-spondent Business Manager Langeliers that the Respond-ent withdrew on October 26, 1978, its previous proposalsregarding job guarantees and work arrangements. Whileother topics were brought up at that meeting, the testi-mony given by Olson and Langeliers establish that it wasthe Respondent's prestrike proposals which were with-drawn at that time.The reason advanced by the Respondent was a changein circumstances, which had resulted from the Union'sstrike and the Respondent's hiring of permanent replace-ments. It is noted that the October 26, 1978, negotiatingsession was the first one held between the Union and theRespondent subsequent to the strike which had com-menced on June 20, 1978. It was not contested as towhether the Respondent had, in fact, hired permanentreplacements for the striking employees.Given these circumstances, does the evidence showthat the Respondent withdrew its prestrike proposals onjob guarantees and work arrangements in order "to pre-vent agreement between Respondent and the Union," asalleged in paragraph 8(b) of the General Counsel's com-plaint? I conclude that a preponderance of the evidencedoes not establish that the Respondent was so motivated.I recognize the fact that job guarantees and work ar-rangements were not the only issues separating the par-ties at that time and preventing them from reaching anagreement. More importantly, however, I conclude that:(1) the reasons advanced by the Respondent for its with-drawal of its prestrike proposals have a basis in fact, thatis, the occurrence of the strike and the hiring of perma-nent replacements; (2) the evidence does not otherwiseestablish that the Respondent's reasons given to theUnion were false or a sham; and (3) the evidence doesnot prove that the Respondent withdrew those prestrikeproposals to prevent the parties from reaching agree-ment.Under the circumstances present in this case, the Re-spondent's statements at the October meeting were not"negotiation in reverse" as described in Harry R. Pickettand Eva M. Pickett d/b/a F & J Wire Products Co., 174NLRB 340 (1969).Accordingly, I must recommend to the Board the dis-missal of the allegations set forth in paragraph 8(b) of theGeneral Counsel's complaint.Since the Respondent has not engaged in the unfairlabor practices alleged in paragraphs 8(a) and (b) of theGeneral Counsel's complaint, the strike which com-menced on June 20, 1978, cannot be found to have beeneither caused by, or prolonged by, those alleged unfairlabor practices. Accordingly, I conclude that a prepon-derance of the evidence does not establish the allegationsset forth in pa.agraph 9 of the General Counsel's com-plaint.TIMES-HERALD, INC. 33 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractices which are alleged in the General Counsel'scomplaint in this proceeding for the reasons which havebeen set forth above.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER1It is hereby ordered that the complaint in this proceed-ing be dismissed in its entirety.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.